DELA CRUZ, Chief Justice,
dissenting:
I respectfully dissent.
Contrary to the majority opinion, I believe that the issue of fraud has been raised by Nansay for our review. Nansay assigns as error the trial court’s denial of its motion for JNOV and, alternatively, for a new trial. This motion expressly questioned the jury verdict that Nansay committed fraud.
I believe that the evidence in support of the claim for fraud is insufficient, as a matter of law, to let the monetary judgment in favor of the plaintiffs stand. I fail to see how a claim for fraud could properly lie where the plaintiffs executed the deed in favor of their sons Jesus and Enrique, Jr., so that the two could in turn either sell or lease the property at issue to Nansay on their behalf. I further fail to see how a claim for fraud could arise merely because Nansay requested a further reduction in the purchase price of the land after the title had cleared and the transaction was ready for closing.49
Even if it is true that Nansay, since the beginning, knew that the land at issue was wetland and that it’s plan ultimately was to dedicate the land to the federal government as a wetlands preserve, these facts do not amount to a scheme to defraud the plaintiffs. Had Nansay not sought a further reduction in the purchase price after the title had cleared, the transaction to purchase the land for $750,000 would have proceeded on course. Enrique, Jr., decided, however, to terminate the agreement when Nansay sought a second price reduction. Nansay, on the other hand, wished to proceed and, in fact, proceeded as to Jesus and his one-half undivided interest in the property. I am not convinced that there was any fraud perpetrated on the plaintiffs at this stage or thereafter.
It is contended that Nansay, by directly dealing with Jesus as to the one-half undivided interest he was holding, somehow committed fraud. I disagree because that was how Nansay would have proceeded had the purchase agreement been followed: by directly dealing with both Jesus and Enrique, Jr., except that the latter decided not to continue with the sale.
*171It is also contended that by acquiring Jesus’s undivided one-half interest in the property, Nansay “held up” the land from being sold to other prospective buyers. That may be true, but Enrique, Jr., in refusing to proceed with the sale, partly created this dilemma. I do not find anything illegal or fraudulent for a purchaser to try and obtain a lower price, if that could be agreed upon. It is, of course, up to the seller to agree or not.
Enrique, Jr., was not without a remedy against Nansay. He could have sued for specific performance — for the sale proceeds and for the Santoses to recover what was agreed upon, i.e., the agreed consideration of $750,000. Enrique, Jr., chose, however, not to seek specific performance.
In addition to fraud, the majority also hold that Nansay is liable for assisting Jesus in breaching his fiduciary duty to his parents, the plaintiffs. However, it strikes the compensatory award for such breach as being an impermissible double recovery. I fail to see how Nansay, as purchaser, could be liable on such a theory, even assuming that there was no fraud claim raised. There was no fiduciary relationship existing between Nansay and Jesus. Under the purchase agreement, Nansay was the buyer and Jesus and Enrique, Jr., were the sellers. By proceeding with the purchase as to Jesus, Nansay followed the terms of the agreement. These facts by themselves do not support a finding that Nansay assisted Jesus in the breach of his fiduciary duties to his parents.
If any injury occurred to the plaintiffs, it was because Jesus failed to faithfully execute his parents’ alleged wishes with regard to the land. The plaintiffs’ injury was caused by Jesus. This claim therefore should be directed at Jesus, the fiduciary.
Accordingly, I would reverse the judgment.

The plaintiffs also suggest that Jack Little’s alleged conduct in falsifying a document justifies a finding of fraud. The plaintiffs made no showing that this allegedly fabricated document induced Jesus to lease his one-half interest in the subject land or that the agreement embodied in it was ever enforced against the plaintiffs. Without more, no fraud is evident.